PER CURIAM.
This is a petition for a belated appeal under the authority of Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967).
We issued our rule to show cause and the state has filed its return asserting that the defendant did not make known his desire to appeal this case to any state functionary and that therefore the tests enunciated in Baggett v. Wainwright, 229 So.2d 239 (Fla.1970), have not been met. However, our reading of the trial court’s order entered on June 20, 1974, adjudging petitioner insolvent for the purpose of appeal and obtaining a transcript of the trial proceedings, and for the further purpose of proceeding in the perfection of an appeal, gives us the impression that the tenor of that order — which incidentally appears to be a form order — is such as to put the petitioner under the impression that nothing further is required of him in order to perfect his appeal. The wording of said order would easily give a defendant in a criminal case the impression that his appeal is being perfected and that nothing further is required to be done by him.
In light of the tenor of the lower court’s order of June 20, 1974, we are inclined to believe that petitioner was not required to do anything more toward the perfection of his appeal; and, therefore, he is entitled to a full appellate review within the framework of the Hollingshead case, supra.
SPECTOR, Acting C. J., and BOYER and McCORD, JJ., concur.